Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species II in the reply filed on 04/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections

Claims 1 and 9 are objected to because of the following informalities:  the claims end in a “;” rather than a “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the second selection TR" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore it is unclear if applicant intended to merely require a second selection TR or if applicant meant the claim to depend on another claim that recites a second selection TR. For the purpose of examination the claim will be interpreted to mean --a second selection TR--.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ishiwata et. Al. (US 20110273597 A1 hereinafter Ishiwata).

Regarding claim 1, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
a first shared pixel GB1 including first-four photodiodes (PC1, PC2, PD1 and PD2) that share a first floating diffusion (FD) area (FD of GB1), the first FD area being surrounded by the first-four photodiodes (Fig. 15 paragraph [0231]); 
a second shared pixel GA1 including second-four photodiodes (PA1, PA2, PB1 and PB2) that share a second floating diffusion (FD) area (FD of GB2), the second FD area being surrounded by the second-four photodiodes (Fig. 15 paragraph [0231]); 
a third FD area (source of reset transistor 25 in GB1 paragraph [0141] is formed by same process as FD region and so in interpreted to be an FD region paragraph [0178]) connected by the first FD area and the second FD area through an interconnection (Fig. 16, paragraph [0141]); 
a first reset transistor (TR) (25 ion GB1) connected to the third FD area (Fig. 15);
a second reset TR (25 of GA1) connected to the third FD area (floating diffusion regions of GA1 and GB1 which are connected to the third  FD area are connected to each other Figs. 15 and 16,paragraph [0235]); 
a first selection TR (24 of GB1) connected to a power supply voltage 27 (Figs. 15-16, paragraph [0234]); and 
a first source follower TR (23 of GB1) connected to the third FD area (gate of 24 is connected to source of 25 (Figs. 15-16, paragraph [0235]).

Regarding claim 2, Ishiwata teaches the first reset TR and the second reset TR are connected in series (the sources or 25 of GA1 and GB1).  


    PNG
    media_image1.png
    321
    500
    media_image1.png
    Greyscale


Regarding claim 3, Ishiwata teaches the first reset TR and the third FD area are connected in series (see figure above).  

Regarding claim 4, Ishiwata teaches an additional TR connected to the power supply voltage (24 of GA1the transistor is connected to 27 through HV Fig. 16).  

Regarding claims 5 and 10, Ishiwata teaches the first reset TR, the first source follower TR and the first selection TR are sequentially arranged along a first direction (Fig. 15).  

Regarding claim 6, Ishiwata teaches the additional TR is a second selection TR (Figs. 15-16).  

Regarding claim 7, Ishiwata teaches a second source follower TR (23 of GA1) connected to the third FD area (gate of 24 of GB1 is connected to source of 25 of GA1 (Figs. 15-16, paragraph [0235]).  

Regarding claim 8, Ishiwata teaches a second selection TR (24 of GA1)  connected to the power supply voltage (both are connected to 27 by HV Fig. 16).  
Regarding claim 9, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
a first shared pixel GB1 including first-four photodiodes (PC1, PC2, PD1 and PD2) that share a first floating diffusion (FD) area (FD of GB1), the first FD area being surrounded by the first-four photodiodes (Fig. 15, paragraph [0231]); 
a second shared pixel including second-four photodiodes that share a second floating diffusion (FD) area the second FD area being surrounded by the second-four photodiodes: 
a third FD area (source of reset transistor 25 in GB1 paragraph [0141] is formed by same process as FD region and so in interpreted to be an FD region paragraph [0178]) connected by the first FD area and the second FD area through an interconnection (Fig. 16, paragraph [0141]); 
a first reset transistor (TR) (25 ion GB1)  connected to the third FD area (Fig. 15); 
a first selection TR (24 of GB1) connected to a power supply voltage 27 (Figs. 15-16, paragraph [0234]); 
a first source follower TR (23 of GB1) connected to the third FD area (gate of 24 is connected to source of 25 (Figs. 15-16, paragraph [0235]); 
a second source follower TR (23 of GA1) connected to the third FD area (gate of 24 of GB1 is connected to source of 25 of GA1 (Figs. 15-16, paragraph [0235]);  

Regarding claim 10, Ishiwata teaches the first reset TR. the first source follower TR and the first selection TR are sequentially arranged along a first direction (Fig. 15).  

Regarding claim 11, Ishiwata teaches a gate of the first selection TR is connected to a gate of a second selection TR (24 in GA1 the gates of the first and second selection transistors are connected by 28 Fig. 16).  

Regarding claim 12, Ishiwata teaches a second selection TR (24 of GA1) connected to the power supply voltage (both are connected to 27 by HV Fig. 16).  

Regarding claim 13, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
eight photodiodes (PA1, PA2, PB1, PB2, PC1, PC2, PD1 and PD2) configured to share a floating diffusion (FD) area (FD in GB1) (each photodiode is connected to the floating diffusion area through a H13 Figs. 15-16, paragraph [0235]), 
a first reset transistor (TR) (25 of GB1) connected to the FD area (Fig. 15); 
a first selection TR (24 of GB1) connected to a power supply voltage 27 Figs. 15-16, paragraph [0234]); 
a second selection TR (24 of GA1) connected to the power supply voltage 27 (Figs. 15-16, paragraph [0234]); and 
a first source follower TR (23 of GB1) connected to the FD area (gate of 24 is connected to source of 25 (Figs. 15-16, paragraph [0235]).  

Regarding claim 14, Ishiwata teaches a gate of the first selection TR is connected to a gate of the second selection TR (the gates of the first and second selection transistors are connected by 28 Fig. 16).  

Regarding claim 15, Ishiwata teaches a second source follower (TR 23 of GA1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897